Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-7, 11,and 17-19,  Z can be O, S or nothing, but the structure shows a linkage between the phenyl moieties. This is confusing in the case of no linkage as the structure clearly shows a linkage.  The applicant should use two different structures, one to show compounds/resins with a linkage (with -Z-, formula 2B) and another where -Z- is not present at all (formula 2B’). 
	In claims 28-34, the text includes “claim 1” which is both underlined and lined through. 
In claims 15 and 16, the text includes “claim 5” which is both underlined and lined through. 
	In claim 17 at line 7, please delete “statea non-crosslinked”
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19,23,27-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kudo et al., Synthesis and property of Tellurium-containing polymers obtained by simple condensation reaction of tetrachlorotellurium and 1,3-dimethoxybenzene”, Chem. Lett., Vol. 40 pp 762-764 (2011).
Kudo et al., Synthesis and property of Tellurium-containing polymers obtained by simple condensation reaction of tetrachlorotellurium and 1,3-dimethoxybenzene”, Chem. Lett., Vol. 40 pp 762-764 (2011) teaches the polymer 
    PNG
    media_image1.png
    140
    266
    media_image1.png
    Greyscale

Note that claims 2-16 do not require the tellurium compound to be present in the composition. Claim 27 illustrates core which may have other substituents due to the use of “comprising” language. The structure shown in bounded by formulae C1 (claim 23) and C2 (claim 27). This is the polymer when Z is no linkage at all. 

4.	Claims 1-7,9-11,13,14,17-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Xu et al, “Dendritic tellurides acting as antioxidants”, Chin. Sci. Bull., Vol. 51(19) pp 2315-2321 (2006)
Xu et al, “Dendritic tellurides acting as antioxidants”, Chin. Sci. Bull., Vol. 51(19) pp 2315-2321 (2006) teaches polymers and monomers. 

    PNG
    media_image2.png
    511
    668
    media_image2.png
    Greyscale


Claims 1-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Serguievski et al., “Electronic effects in quenching of 1O2 by diaryl tellurides”, Organometallics, Vol. 16 pp 4386-4391 (1997). 
1O2 by diaryl tellurides”, Organometallics, Vol. 16 pp 4386-4391 (1997) teaches tellurides 

    PNG
    media_image3.png
    159
    256
    media_image3.png
    Greyscale

Note that claims 17-27 do not require the tellurium compound to be present in the composition

Claims 1-16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Jahnke et al., “Polytellurophenes with properties controlled by tellurium-coordination”, Angew. Chem., Int. Ed., Vol. 49 pp 10140-10144 (2010). 
Jahnke et al., “Polytellurophenes with properties controlled by tellurium-coordination”, Angew. Chem., Int. Ed., Vol. 49 pp 10140-10144 (2010) teaches the polymer

    PNG
    media_image4.png
    90
    221
    media_image4.png
    Greyscale
 and the monomer 
    PNG
    media_image5.png
    80
    128
    media_image5.png
    Greyscale
.
Note that claims 2-16 do not require the tellurium compound to be present in the composition.

6.	Claims 1-19,23,27-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Fukunaga et al., “Synthesis and property of Tellurium-containing polymer for extreme ultraviolet resist material”, Vol. 30(1) pp 103-107 (2017)


    PNG
    media_image6.png
    134
    390
    media_image6.png
    Greyscale

Note that claims 2-16 do not require the tellurium compound to be present in the composition.

Claims 1-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by JP 53-144322. 
JP 53-144322 teaches compounds on pages 4 and 5 including 

    PNG
    media_image7.png
    70
    309
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    95
    108
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    87
    114
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    59
    265
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    93
    119
    media_image11.png
    Greyscale


7.	Claims 1-16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Aran JP 07-165947. 
Aran JP 07-165947 teaches a polymer film of 
    PNG
    media_image12.png
    105
    279
    media_image12.png
    Greyscale
.

Claims 1-28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yamada et al. 5024927. 
Yamada et al. 5024927 teaches diphenyl tellurium and forming a layer on a substrate by using this material as a starting material for plasma CVD deposition (example 2-1). 

Claims 1-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sadekov et al., “ Organotellurium compounds in organic synthesis” Russ. Chem., Rev. Vol. 58(4) pp 343-354 (1987).   

    PNG
    media_image13.png
    82
    243
    media_image13.png
    Greyscale
 (see starting material)

Claims 1-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Gioaba et al., “Electron spin resonance spectra and electronic structure of nitro-phenoxatellurin anion radicals”, J. Chem. Soc., Perkin II, pp 529-532 (1977). 
Gioaba et al., “Electron spin resonance spectra and electronic structure of nitro-phenoxatellurin anion radicals”, J. Chem. Soc., Perkin II, pp 529-532 (1977) teaches phenoxatellurin compounds bounded by 
    PNG
    media_image14.png
    103
    123
    media_image14.png
    Greyscale
. 

Claims 1-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Breslow et al., “Multi-sulfur and sulfur and oxygen five and six membered heterocycles, Part two”, Interscience publishers (1966), page 1384 (part of the subject index). 
Breslow et al., “Multi-sulfur and sulfur and oxygen five and six membered heterocycles, Part two”, Interscience publishers (1966), on page 1384 (part of the subject index) lists phenothiatellurin (sulfur analog of phenoxatellurin), 10,10-dichlorophenothiatellurin, phenooxatellurin See structure in Gioaba et al. , above), 2,6-dinitrophenoxatellurin, 4,6-dinitrophenoxatellurin, 2-methylphenoxatellurin, phenoxatellurin-carboxylic acid, 10,10-diacetophenoxatellurin, dichlorophenoxatellurin, and other tellurium compounds. 

Claims 1-16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hirano  WO 2016035560. 
Hirano  WO 2016035560 teaches on page 125 polymer 

    PNG
    media_image15.png
    211
    688
    media_image15.png
    Greyscale


Claims 1-32 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being fully anticipated by Kudo et al. WO 2017033943.
Kudo et al. WO 2017033943 (US 20180246405 used in lieu of machine translation) describes compounds bounded by formula A-2, where X is Te which may be part of a 0-60 
    PNG
    media_image16.png
    148
    234
    media_image16.png
    Greyscale
(WO at [0011], US at [0020-0021]). See also formulae A-1, A-3,1A1B, 2A, 3A,4A,2B,3B,4B (WO at pages 4-11, US at pages 2-4). Polymers disclosed include 
    PNG
    media_image17.png
    94
    262
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    90
    259
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    80
    224
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    91
    257
    media_image20.png
    Greyscale
 which may also include linkages 
    PNG
    media_image21.png
    205
    235
    media_image21.png
    Greyscale
  (WO at 14-22, US at page 5-6). Other polymers are shown on pages ( WO at 42-43, 96-101 ,US at pages 12-13,35-37). Other compounds are disclosed ( WO at 75-85 , US at pages 23-32) Table 1 teaches these Te compounds and polymers in combination with a photoacid generator, acid diffusion controller and in some examples a crosslinking agent (table 1). These were used as photoresists.  


Claims 1-16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tomita et al. JP 2013-185009
Tomita et al. JP 2013-185009 teaches the polymer 
    PNG
    media_image22.png
    96
    183
    media_image22.png
    Greyscale
 and , 
    PNG
    media_image23.png
    73
    196
    media_image23.png
    Greyscale
 compound 
    PNG
    media_image24.png
    80
    123
    media_image24.png
    Greyscale


Claims 1-16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Irgolic, “Polymeric organic tellurium compounds” in “organotellurium compounds”, Houben-Weyl Methods of Organic Chemistry, Vol. E 12b pp 721-725 (1990). 
Irgolic, “Polymeric organic tellurium compounds” in “organotellurium compounds”, Houben-Weyl Methods of Organic Chemistry, Vol. E 12b pp 721-725 (1990) teaches tellurium polymers . 

    PNG
    media_image25.png
    89
    174
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    57
    123
    media_image26.png
    Greyscale
  
    PNG
    media_image27.png
    118
    186
    media_image27.png
    Greyscale


Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kudo, “Synthesis and property of novel tellurium containing polymers”, 2013 Fiscal year final research report (2013). 

    PNG
    media_image28.png
    79
    258
    media_image28.png
    Greyscale
 as known in the art from the cited Tetrahedron paper.  The formation of a polymers by the condensation reaction of TeCl4 with triphenyl methane to yield the polymer 
    PNG
    media_image29.png
    65
    118
    media_image29.png
    Greyscale
.  Polymer structures which should be formed by the condensation of TeCl4 and biphenyl, diphenylether and diphenylsulfide are shown, but were not formed (see abstract). 
    PNG
    media_image30.png
    121
    211
    media_image30.png
    Greyscale
 .A Te containing polyester was also formed.

    PNG
    media_image31.png
    135
    206
    media_image31.png
    Greyscale


Claims 1-19,27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sandman et al. 4613468.
Sandman et al. 4613468 teaches poly(p-phenylene telluride) in col 4 
    PNG
    media_image32.png
    59
    84
    media_image32.png
    Greyscale
.

Claims 1-19 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. 20150090691, in view of Tomita et al. JP 2013-185009.
Echigo et al. 20150090691 teaches compounds bounded by formula (1) , 

    PNG
    media_image33.png
    141
    261
    media_image33.png
    Greyscale
where X can be oxygen or sulfur and R1 can be a single bond or 2n valent hydrocarbon group having 1-30 carbon atoms which may have a cyclic group, a double bond, a heteroatom or a C6-30 aromatic group, R2 is a C1-10 alkyl group, an alkenyl group, a hydroxy group [0020]. The compounds are combined with a solvent, acid generator and crosslinking agent (table 1, page 29) and are evaluated on the basis of etch resistance. The solution in table 1 are coated on a substrate, overcoated with a silicon containing intermediate layer, and overcoated with a resist, which is then exposed, post baked and developed and then the successive layers are etched [0277-0301]. 
	It would have been obvious to one skilled in the art to modify the compounds and processes using them of Echigo et al. 20150090691 by replacing the moiety corresponding to the R1 group used with the tellurophene of Tomita et al. JP 2013-185009 with a reasonable expectation of success based upon this being a C4 hydrocarbon containing tellurium as a heteroatom. 
Claim 1-19 and 28-34  are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. JP 2007-199653, in view of Tomita et al. JP 2013-185009.
Fujii et al. JP 2007-199653 teaches compounds bounded by formula (1) , 

    PNG
    media_image34.png
    157
    282
    media_image34.png
    Greyscale
where R1 and R2 can be hydrogen, C1-10 alkyl, C6-10 aryl or C2-10 alkenyl and R3 can be a single bond, a C1-30 alkylene, which may include a heteroatom, sulfur, a bridged cyclic structure, double bond, or an aromatic group, r4 and r5 are hydrogen, or glycidyl group  [0022]. The compounds are combined with a solvent, acid generator and crosslinking agent [0022] and table 1 [0116]. The solution in table 1 are coated on a substrate, overcoated with an SOG intermediate layer, and overcoated with a resist, which is then exposed, post baked and developed and then the successive layers are etched [0115-0130]. A sulfur heteroaton is in one of the compounds on page 15 and 16, and two on page14.
It would have been obvious to one skilled in the art to modify the compounds and processes using them of Fujii et al. JP 2007-199653 by replacing the moiety corresponding to the  R3 group used with the tellurophene of Tomita et al. JP 2013-185009 with a reasonable expectation of success based upon this being a C4 hydrocarbon containing tellurium as a heteroatom similar to the sulfur containing five membered ring on page 16.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21,25,28-29,33-48 of copending Application No. 15/754794 (2018/0246405). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the each of the applications seek coverage for Tellurium . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/096645 (20200262787). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the each of the applications seek coverage for Tellurium containing polymers useful for resist underlayers and composition forming them using similar chemical structures. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brill 4480113 teaches Te containing polymers in column 3. 
	Badesha et al. 4460408 teaches a Te complex. 
    PNG
    media_image35.png
    61
    159
    media_image35.png
    Greyscale

Sato et al., “X-ray crystallographic analysis of the oxytellurium compounds [10-Te-4(C3O) and solvent effect on the hypervalency” Organometl. Vol. 14 pp 5393-5398 (1995). 

    PNG
    media_image36.png
    105
    77
    media_image36.png
    Greyscale
is taught on page 5396. 


Echigo et al. 20150376157 teaches underlayers precursors. 
Echigo et al. 20140248561 teaches resists 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737